Title: William Wirt to Thomas Jefferson, 2 October 1816
From: Wirt, William
To: Jefferson, Thomas


          
            Dear Sir.
            Richmond. Oct. 2. 1816
          
          I sent you about three or four weeks ago a second, and by the last mail, a third parcel of my biographical M.S.—Not having heard of their arrival and having had frequent proofs of the irregularity of the mails, I begin to be fearful that the packets have miscarried.—I beg you to be assured that it is not with the most distant intention of hurrying you in the kind and obliging office which you have been so good as to undertake for me, that I trouble you with this note—but singly and sincerely to ascertain whether the packets have arrived—because if they have not, I will have them immediately recopied and forwarded through a private channel, and shall thus save time which might otherwise be lost, on the supposition that the papers have miscarried.—So far from hurrying you I feel myself most sensibly obliged by every hour of the time which you are so good as to devote to this little business of mine, and am much more disposed to Enlarge than to contract your opportunity for remark.
          
            Respectfully and affectionately—Yours
            Wm Wirt
          
        